DETAILED ACTION
This office action is in response to application filed on 11/8/2019.
Claims 1 – 65 are pending.
Priority is claimed to Indian application IN201911019475 (filed on 5/16/2019).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28 – 33 and 59 – 65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

As per claims 28 – 33 and 59 – 65, the claimed “machine-readable medium” are not explicitly defined by the specification to be entirely non-transitory in nature, and they thus may be interpreted to comprise transitory signals. Applicants are advised to amend the claims into “non-transitory computer-readable medium” to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9 – 13, 16, 18 – 22, 24, 28 – 31, 34, 35, 39, 42, 43, 49 – 52, 56, 59 and 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breternitz et al (US 20120291040, hereinafter Breternitz).

As per claim 1, Breternitz discloses: A processor, comprising: 
one or more circuits to allocate memory to at least two heterogeneous processing cores in response to performing one or more instructions associated with one or more application programming interfaces based, at least in part, on one or more attributes associated with the at least two heterogeneous processing cores. (Breternitz [0009]: “processing node includes a first processor core with a first micro-architecture and a second processor core with a second micro-architecture different from the first micro-architecture. In one embodiment, the first micro-architecture is a general-purpose micro-architecture and the second micro-architecture is a single instruction multiple data (SIMD) micro-architecture. The processing node includes a memory coupled to each of the first and the second processor cores. The memory stores a computer program comprising one or more compute kernels, or function calls. As a compiler traverses the instructions of a given function call, the compiler is configured to compute pre-runtime information of the given function call. A scheduler within an operating system (OS) produces one or more work units by matching each of the one or more kernels with an associated record of data. The scheduler also assigns the one or more work units either to the first processor core or to the second processor core based at least in part on the computed pre-runtime information”; figure 1: first processor core is general-purpose processor core 112, and second processor core is graphics processor core 172; [0073]: “one of the heterogeneous cores is determined to be suitable for efficient execution of the given work unit. For example, as a number of instructions per work unit increases, there is a higher chance the instructions correspond to general-purpose functionality. Therefore, when the measured number passes a given threshold, the general-purpose core 112 may be more suitable for execution of the waiting work unit. Additionally, a count of instructions between taken branches may be used”; [0075]: “Similarly, a relatively high number of cache misses may indicate the general-purpose core 112 may be more efficient than the SIMD core 172 for execution of the work unit. A relatively high number of executed floating-point operations, executed graphics processing operations, and pipeline stalls due to write buffer overflow may indicate the SIMD core 172 offers more efficient execution for the waiting work unit”; [0033]: “OpenCL.TM. (Open Computing Language) is one example of an application programming interface (API) for heterogeneous computing. OpenCL includes a C-like language interface that defines execution queues, wherein each queue is associated with an OpenCL device. An OpenCL device may be a CPU, a GPU, or other unit with at least one processor core within the heterogeneous multi-core architecture. A function call may be referred to as an OpenCL kernel, or simply a ‘compute kernel’”.)

As per claim 2, Breternitz further discloses:
The processor of claim 1, wherein the at least two heterogeneous processing cores comprises a central processing unit and a graphics processing unit. (Breternitz figure 1: first processor core is general-purpose processor core 112, and second processor core is graphics processor core 172.)

As per claim 5, Breternitz further discloses:
The processor of claim 1, wherein the one or more circuits to allocate the memory to the at least two heterogeneous processing cores are to process the one or more attributes to determine a set of constraints on how the memory is allocated. (Breternitz [0049]: “the scheduler 424 may perform the scheduling according to assignments created by a programmer utilizing the OpenCL.TM. API or another similar API. These scheduling schemes may restrict portability and performance when there is a mismatch between the work unit assignments and hardware resources”.)

As per claim 6, Breternitz further discloses:
The processor of claim 5, wherein the memory is allocated in a manner that to be interpreted as a first data object by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second data object by a second heterogeneous processing core of the at least two heterogeneous processing cores. (Breternitz [0037]: “at run time the OpenCL compiler may generate multiple versions of compute kernels. One version of a compute kernel may be generated for each type of OpenCL device type, such as a general-purpose CPU, a SIMD GPU, and so forth”.)

As per claim 9, it is the system variant of claim 1 and is therefore rejected under the same rationale.

As per claim 10, Breternitz further discloses:
The system of claim 9, wherein the at least two heterogeneous processing cores comprises at least a portion of the one or more processors. (Breternitz figure 1: first processor core is general-purpose processor core 112, and second processor core is graphics processor core 172.)

The system of claim 9, wherein the instructions to cause the system to allocate the memory to the at least two heterogeneous processing cores are instructions that, as a result of execution by the one or more processors, cause the system to process the one or more attributes to determine a manner in which to allocate the memory. (Breternitz [0049]: “the scheduler 424 may perform the scheduling according to assignments created by a programmer utilizing the OpenCL.TM. API or another similar API. These scheduling schemes may restrict portability and performance when there is a mismatch between the work unit assignments and hardware resources”.)

As per claim 12, Breternitz further discloses:
The system of claim 11, wherein the manner in which to allocate the memory satisfies constraints imposed by attributes of the at least two heterogeneous processing cores through the one or more APIs. (Breternitz [0037]: “at run time the OpenCL compiler may generate multiple versions of compute kernels. One version of a compute kernel may be generated for each type of OpenCL device type, such as a general-purpose CPU, a SIMD GPU, and so forth”.)

As per claim 13, Breternitz further discloses:
(Breternitz [0033])

As per claim 16, Breternitz further discloses:
The system of claim 9, wherein the one or more memories are to store instructions that, as a result of execution by the one or more processors, cause the system to: obtain different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determine a manner in which to initialize a signal to coordinate access to the memory based at least in part on the different one or more attributes; and provide the at least two heterogeneous processing cores access to the signal. (Breternitz [0009]: “processing node includes a first processor core with a first micro-architecture and a second processor core with a second micro-architecture different from the first micro-architecture. In one embodiment, the first micro-architecture is a general-purpose micro-architecture and the second micro-architecture is a single instruction multiple data (SIMD) micro-architecture. The processing node includes a memory coupled to each of the first and the second processor cores. The memory stores a computer program comprising one or more compute kernels, or function calls. As a compiler traverses the instructions of a given function call, the compiler is configured to compute pre-runtime information of the given function call. A scheduler within an operating system (OS) produces one or more work units by matching each of the one or more kernels with an associated record of data. The scheduler also assigns the one or more work units either to the first processor core or to the second processor core based at least in part on the computed pre-runtime information”.)

As per claim 18, it is the method variant of claim 1 and is therefore rejected under the same rationale.

As per claim 19, Breternitz further discloses:
The method of claim 18, wherein the at least two heterogeneous processing cores comprises a first central processing unit (CPU) and second CPU of different instruction set architectures. (Breternitz [0009]: “a processing node includes a first processor core with a first micro-architecture and a second processor core with a second micro-architecture different from the first micro-architecture. In one embodiment, the first micro-architecture is a general-purpose micro-architecture and the second micro-architecture is a single instruction multiple data (SIMD) micro-architecture”.)

As per claim 20, Breternitz further discloses:
(Breternitz [0027])

As per claim 21, Breternitz further discloses:
The method of claim 20, wherein the second CPU supports an x86 instruction set architecture. (Breternitz [0027])

As per claim 22, Breternitz further discloses:
The method of claim 18, wherein allocating the memory to the at least two heterogeneous processing cores comprises: determining, based at least in part on the one or more attributes, a set of allocation semantics associated with the at least two heterogeneous processing cores; and determining a manner in which to allocate the memory that satisfies one or more constraints imposed by the set of allocation semantics. (Breternitz [0049]: “the scheduler 424 may perform the scheduling according to assignments created by a programmer utilizing the OpenCL.TM. API or another similar API. These scheduling schemes may restrict portability and performance when there is a mismatch between the work unit assignments and hardware resources”.)


The method of claim 18, wherein the one or more attributes correspond to the at least two heterogeneous processing cores. (Breternitz [0073]: “one of the heterogeneous cores is determined to be suitable for efficient execution of the given work unit. For example, as a number of instructions per work unit increases, there is a higher chance the instructions correspond to general-purpose functionality. Therefore, when the measured number passes a given threshold, the general-purpose core 112 may be more suitable for execution of the waiting work unit. Additionally, a count of instructions between taken branches may be used”; [0075]: “Similarly, a relatively high number of cache misses may indicate the general-purpose core 112 may be more efficient than the SIMD core 172 for execution of the work unit. A relatively high number of executed floating-point operations, executed graphics processing operations, and pipeline stalls due to write buffer overflow may indicate the SIMD core 172 offers more efficient execution for the waiting work unit”; [0033]: “OpenCL.TM. (Open Computing Language) is one example of an application programming interface (API) for heterogeneous computing. OpenCL includes a C-like language interface that defines execution queues, wherein each queue is associated with an OpenCL device. An OpenCL device may be a CPU, a GPU, or other unit with at least one processor core within the heterogeneous multi-core architecture. A function call may be referred to as an OpenCL kernel, or simply a ‘compute kernel’”.)

As per claim 28, it is the machine-readable medium variant of claim 1 and is therefore rejected under the same rationale.

As per claim 29, Breternitz further discloses:
The machine-readable medium of claim 28, wherein the at least two heterogeneous processing cores comprises an accelerator. (Breternitz figure 1: first processor core is general-purpose processor core 112, and second processor core is graphics processor core 172.)

As per claim 30, Breternitz further discloses:
The machine-readable medium of claim 29, wherein the accelerator is a programmable vision accelerator. (Breternitz [0005])

As per claim 31, Breternitz further discloses:
The machine-readable medium of claim 28, wherein the machine-readable medium comprises instructions which, if performed by the one or more processors, cause the one or more processors to store data to the memory as a first type of data (Breternitz [0037]: “at run time the OpenCL compiler may generate multiple versions of compute kernels. One version of a compute kernel may be generated for each type of OpenCL device type, such as a general-purpose CPU, a SIMD GPU, and so forth”.)

As per claim 34, Breternitz discloses:
A processor, comprising: one or more circuits to create a signal to be used to coordinate at least two heterogeneous processing cores in response to performing one or more instructions associated with one or more application programming interfaces (APIs) based, at least in part, on one or more attributes associated with the at least two heterogeneous processing cores. (Breternitz [0009]: “processing node includes a first processor core with a first micro-architecture and a second processor core with a second micro-architecture different from the first micro-architecture. In one embodiment, the first micro-architecture is a general-purpose micro-architecture and the second micro-architecture is a single instruction multiple data (SIMD) micro-architecture. The processing node includes a memory coupled to each of the first and the second processor cores. The memory stores a computer program comprising one or more compute kernels, or function calls. As a compiler traverses the instructions of a given function call, the compiler is configured to compute pre-runtime information of the given function call. A scheduler within an operating system (OS) produces one or more work units by matching each of the one or more kernels with an associated record of data. The scheduler also assigns the one or more work units either to the first processor core or to the second processor core based at least in part on the computed pre-runtime information”; figure 1: first processor core is general-purpose processor core 112, and second processor core is graphics processor core 172; [0073]: “one of the heterogeneous cores is determined to be suitable for efficient execution of the given work unit. For example, as a number of instructions per work unit increases, there is a higher chance the instructions correspond to general-purpose functionality. Therefore, when the measured number passes a given threshold, the general-purpose core 112 may be more suitable for execution of the waiting work unit. Additionally, a count of instructions between taken branches may be used”; [0075]: “Similarly, a relatively high number of cache misses may indicate the general-purpose core 112 may be more efficient than the SIMD core 172 for execution of the work unit. A relatively high number of executed floating-point operations, executed graphics processing operations, and pipeline stalls due to write buffer overflow may indicate the SIMD core 172 offers more efficient execution for the waiting work unit”; [0033]: “OpenCL.TM. (Open Computing Language) is one example of an application programming interface (API) for heterogeneous computing. OpenCL includes a C-like language interface that defines execution queues, wherein each queue is associated with an OpenCL device. An OpenCL device may be a CPU, a GPU, or other unit with at least one processor core within the heterogeneous multi-core architecture. A function call may be referred to as an OpenCL kernel, or simply a ‘compute kernel’”.)

As per claim 35, Breternitz further discloses:
The processor of claim 34, wherein the signal is to be used to coordinate execution of computer-readable instructions between the at least two heterogeneous processing cores. (Breternitz [0009])

As per claim 39, Breternitz further discloses:
The processor of claim 34, wherein the at least two heterogeneous processing cores comprises a central processing unit and a graphics processing unit. (Breternitz [0009])

As per claim 42, it is system variant of claim 34 and is therefore rejected under the same rationale.
As per claim 43, it is system variant of claim 35 and is therefore rejected under the same rationale.
As per claim 49, Breternitz further discloses:
(Breternitz [0049]: “the scheduler 424 may perform the scheduling according to assignments created by a programmer utilizing the OpenCL.TM. API or another similar API. These scheduling schemes may restrict portability and performance when there is a mismatch between the work unit assignments and hardware resources”.)

As per claim 50, Breternitz further discloses:
The system of claim 49, wherein the memory is to be interpreted as a first data object by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second object by a second heterogeneous processing core of the at least two heterogeneous processing cores. (Breternitz [0037]: “at run time the OpenCL compiler may generate multiple versions of compute kernels. One version of a compute kernel may be generated for each type of OpenCL device type, such as a general-purpose CPU, a SIMD GPU, and so forth”.)

As per claim 51, it is the method variant of claim 34 and is therefore rejected under the same rationale.
As per claim 52, it is the method variant of claim 35 and is therefore rejected under the same rationale.
As per claim 56, it is the method variant of claim 39 and is therefore rejected under the same rationale.
As per claim 59, it is the machine-readable medium variant of claim 34 and is therefore rejected under the same rationale.
As per claim 60, it is the machine-readable medium variant of claim 35 and is therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz, in view of Liu et al (US 20200250585, hereinafter Liu).

As per claim 3, Breternitz did not disclose:
The processor of claim 1, wherein the one or more attributes indicates whether to use system memory or video memory.
However, Liu teaches:
The processor of claim 1, wherein the one or more attributes indicates whether to use system memory or video memory. (Liu [0043]: “when the received computing resource requirement is a "GPU" with a maximum video memory size "300 MB" and 200 threads, the resource manager 320 queries the resource database to determine if there is an entry that satisfies the resource requirement”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Liu into that of Breternitz in order to the one or more attributes indicates whether to use system memory or video memory. Breternitz teaches the one or more attribute maybe number of cache misses or number of floating point operations. One of ordinary skill in the art can easily see that other attributes, such as preference for video memory, can be used as well to schedule tasks to CPU and GPU, such combination would enhance the overall appeals of all references.

As per claim 4, Breternitz and Liu further teach:
(Liu [0042])

Claims 7, 8, 14, 15, 17, 25 – 27, 33, 36 – 38, 40, 41, 44 – 48, 53 – 55, 57, 58  and 61 – 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz, in view of Sarkarda (US 20140101411).

As per claim 7, Breternitz did not disclose:
The processor of claim 1, wherein the one or more circuits are to further: obtain different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determine a manner in which to initialize a synchronization object to coordinate access to the memory based at least in part on the different one or more attributes; and provide the at least two heterogeneous processing cores access to the synchronization object.
However, Sarkarda teaches:
The processor of claim 1, wherein the one or more circuits are to further: obtain different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determine a manner in which to initialize a synchronization object to coordinate access to the memory based at least in part on the different one or more attributes; and provide the at least two (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Breternitz in order to obtain different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determine a manner in which to initialize a synchronization object to coordinate access to the memory based at least in part on the different one or more attributes; and provide the at least two heterogeneous processing cores access to the synchronization object. Sarkarda teaches the claimed steps are commonly known and used to control access to memory, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 8, Breternitz and Sarkarda further teach:
The processor of claim 7, wherein the synchronization object is a semaphore. (Sarkarda [0027])

As per claim 14 Breternitz did not disclose:
The system of claim 9, wherein the instructions to allocate the memory are instructions that, as a result of execution by the one or more processors, cause the 
However, Sarkarda teaches:
The system of claim 9, wherein the instructions to allocate the memory are instructions that, as a result of execution by the one or more processors, cause the system to provide access to the memory via a handle that is to be interpreted by the at least two heterogeneous processing cores. (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Breternitz in order to obtain different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determine a manner in which to initialize a synchronization object to coordinate access to the memory based at least in part on the different one or more attributes; and provide the at least two heterogeneous processing cores access to the synchronization object. Sarkarda teaches the claimed steps are commonly known and used to control access to memory, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 15, Breternitz and Sarkarda further teach:
(Breternitz [0037]: “at run time the OpenCL compiler may generate multiple versions of compute kernels. One version of a compute kernel may be generated for each type of OpenCL device type, such as a general-purpose CPU, a SIMD GPU, and so forth”.)

As per claim 17 Breternitz did not disclose:
The system of claim 16, wherein the different one or more attributes encodes types of synchronization primitives supported by the at least two heterogeneous processing cores.  
However, Sarkarda teaches:
The system of claim 16, wherein the different one or more attributes encodes types of synchronization primitives supported by the at least two heterogeneous processing cores. (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Breternitz in order to obtain different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determine 

As per claim 25 Breternitz did not disclose:
The method of claim 18, wherein the memory is exposed, by the one or more APIs, as a handle to be interpreted by the at least two heterogeneous processing cores.  
However, Sarkarda teaches:
The method of claim 18, wherein the memory is exposed, by the one or more APIs, as a handle to be interpreted by the at least two heterogeneous processing cores. (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Breternitz in order to obtain different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determine a manner in which to initialize a synchronization object to coordinate access to the memory based at least in part on the different one or more attributes; and provide the at 

As per claim 26 Breternitz did not disclose:
The method of claim 18, further comprising: obtaining different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determining a manner in which to initialize a signal to coordinate access to the memory based at least in part on the different one or more attributes; and providing the at least two heterogeneous processing cores access to the signal.  
However, Sarkarda teaches:
The method of claim 18, further comprising: obtaining different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determining a manner in which to initialize a signal to coordinate access to the memory based at least in part on the different one or more attributes; and providing the at least two heterogeneous processing cores access to the signal. (Sarkarda [0027]) 


As per claim 27, Breternitz and Sarkarda further teach:
The method of claim 26, wherein providing the at least two heterogeneous processing cores access to the signal comprises providing a handle to the signal with signaling and waiting semantics to be interpreted by the at least two heterogeneous processing cores. (Sarkarda [0027])

As per claim 33 Breternitz did not disclose:
The machine-readable medium of claim 28, wherein the API to allocate the memory, if performed by the one or more processors, causes the one or more 
However, Sarkarda teaches:
The machine-readable medium of claim 28, wherein the API to allocate the memory, if performed by the one or more processors, causes the one or more processors to provide a first handle to the memory and a second handle to the one or more attributes. (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Breternitz in order to obtain different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determining a manner in which to initialize a signal to coordinate access to the memory based at least in part on the different one or more attributes; and providing the at least two heterogeneous processing cores access to the signal. Sarkarda teaches the claimed steps are commonly known and used to control access to memory, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 36 Breternitz did not disclose:

However, Sarkarda teaches:
The processor of claim 34, wherein the signal is to be used to coordinate access to memory between the at least two heterogeneous processing cores. (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Breternitz in order to signal to be used to coordinate access to memory between the at least two heterogeneous processing cores. Sarkarda teaches the claimed steps are commonly known and used to control access to memory, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 37 Breternitz did not disclose:
The processor of claim 34, wherein the signal is to be interpreted as a first synchronization primitive by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second synchronization primitive by a second heterogeneous processing core of the at least two heterogeneous processing cores.  

The processor of claim 34, wherein the signal is to be interpreted as a first synchronization primitive by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second synchronization primitive by a second heterogeneous processing core of the at least two heterogeneous processing cores. (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Breternitz in order to have the signal to be interpreted as a first synchronization primitive by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second synchronization primitive by a second heterogeneous processing core of the at least two heterogeneous processing cores. Sarkarda teaches the claimed steps are commonly known and used to control access to memory, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 38, Breternitz and Sarkarda further teach:
The processor of claim 37, wherein the first synchronization primitive is a semaphore and the second synchronization primitive is a fence. (Sarkarda [0027])


The processor of claim 34, wherein the one or more circuits are to further: allocate memory to be shared between the at least two heterogeneous processing cores support coordinating access to the memory; and coordinate access to the memory using the signal. 
However, Sarkarda teaches:
The processor of claim 34, wherein the one or more circuits are to further: allocate memory to be shared between the at least two heterogeneous processing cores support coordinating access to the memory; and coordinate access to the memory using the signal. (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Breternitz in order to have the signal to be interpreted as a first synchronization primitive by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second synchronization primitive by a second heterogeneous processing core of the at least two heterogeneous processing cores. Sarkarda teaches the claimed steps are commonly known and used to control access to memory, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.


The processor of claim 40, wherein the one or more circuits are to coordinate access to the memory using the signal by at least causing a first heterogeneous processing cores to wait on a second heterogeneous processing cores. (Sarkarda [0027])

As per claim 44, it is system variant of claim 36 and is therefore rejected under the same rationale.

As per claim 45 Breternitz did not disclose:
The system of claim 42, wherein the instructions to cause the system to create a signal to be used to coordinate at least two heterogeneous processing cores are instructions that, as a result of execution by the one or more processors, cause the system to process the one or more attributes to determine a manner in which to create the signal.  
However, Sarkarda teaches:
The system of claim 42, wherein the instructions to cause the system to create a signal to be used to coordinate at least two heterogeneous processing cores are instructions that, as a result of execution by the one or more processors, cause the (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Breternitz in order to have the signal to be interpreted as a first synchronization primitive by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second synchronization primitive by a second heterogeneous processing core of the at least two heterogeneous processing cores. Sarkarda teaches the claimed steps are commonly known and used to control access to memory, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 46, Breternitz and Sarkarda further teach:
The system of claim 45, wherein the manner in which to create the signal satisfies constraints imposed by attributes of the at least two heterogeneous processing cores through the one or more APIs. (Breternitz [0049]: “the scheduler 424 may perform the scheduling according to assignments created by a programmer utilizing the OpenCL.TM. API or another similar API. These scheduling schemes may restrict portability and performance when there is a mismatch between the work unit assignments and hardware resources”.)


The system of claim 42, wherein the instructions to create the signal are instructions that, as a result of execution by the one or more processors, cause the system to provide access to the signal via a handle that is to be interpreted by the at least two heterogeneous processing cores.  
However, Sarkarda teaches:
The system of claim 42, wherein the instructions to create the signal are instructions that, as a result of execution by the one or more processors, cause the system to provide access to the signal via a handle that is to be interpreted by the at least two heterogeneous processing cores. (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Breternitz in order to have the signal to be interpreted as a first synchronization primitive by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second synchronization primitive by a second heterogeneous processing core of the at least two heterogeneous processing cores. Sarkarda teaches the claimed steps are commonly known and used to control access to memory, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.


The system of claim 47, wherein the handle is interpreted as a first synchronization object by a first heterogeneous processing core of the at least two heterogeneous processing cores and interpreted as a second synchronization object by a second heterogeneous processing core of the at least two heterogeneous processing cores. (Sarkarda [0027])

As per claim 53, it is the method variant of claim 36 and is therefore rejected under the same rationale.
As per claim 54, it is the method variant of claim 37 and is therefore rejected under the same rationale.
As per claim 55, Breternitz and Sarkarda further teach:
The method of claim 54, wherein the first synchronization primitive is a semaphore and the second synchronization primitive is a syncpoint. (Sarkarda [0027])
As per claim 57, it is the method variant of claim 40 and is therefore rejected under the same rationale.
As per claim 58, it is the method variant of claim 41 and is therefore rejected under the same rationale.


The machine-readable medium of claim 59, wherein the signal is to be used by a first heterogeneous processing cores of the at least two heterogeneous processing cores to block access to memory accessible to a second heterogeneous processing cores of the at least two heterogeneous processing cores.  
However, Sarkarda teaches:
The machine-readable medium of claim 59, wherein the signal is to be used by a first heterogeneous processing cores of the at least two heterogeneous processing cores to block access to memory accessible to a second heterogeneous processing cores of the at least two heterogeneous processing cores. (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Breternitz in order to have the signal to be used by a first heterogeneous processing cores of the at least two heterogeneous processing cores to block access to memory accessible to a second heterogeneous processing cores of the at least two heterogeneous processing cores. Sarkarda teaches the claimed steps are commonly known and used to control access to memory, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.


. 
As per claim 63 Breternitz did not disclose:
The machine-readable medium of claim 59, wherein the signal is to be used by a first heterogeneous processing core to signal a second first heterogeneous processing core waiting on the signal.  
However, Sarkarda teaches:
The machine-readable medium of claim 59, wherein the signal is to be used by a first heterogeneous processing core to signal a second first heterogeneous processing core waiting on the signal. (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Breternitz in order to have the signal to be used by a first heterogeneous processing core to signal a second first heterogeneous processing core waiting on the signal. Sarkarda teaches the claimed steps are commonly known and used to control access to memory, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.


As per claim 65, Breternitz and Sarkarda further teach:
The machine-readable medium of claim 64, wherein memory is to store one or more images and the signal is to coordinate access to the memory between a camera and a graphics processing unit. (Sarkarda [0033])

Claims 23 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz, in view of Lu et al (US 20170068571, hereinafter Lu).

As per claim 23, Breternitz did not disclose:
The method of claim 22, wherein the memory is interpreted as a tensor by a first core of the at least two heterogeneous processing cores and is interpreted as a texture by a second core of the at least two heterogeneous processing cores.
However, Lu teaches:
The method of claim 22, wherein the memory is interpreted as a tensor by a first core of the at least two heterogeneous processing cores and is interpreted as a texture by a second core of the at least two heterogeneous processing cores. (Lu [0017]: “a vector processor for data-parallel workload, and a set of accelerators for specific fixed-function workload”; [0023]: “the vector processors 220 provide the functionalities of a shader in a GPU, with support for additional data types (e.g., multiple short-integer types). The accelerators 230 provide the functionalities of a fixed-function pipeline in a GPU, with support for additional signal and image processing”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Lu into that of Breternitz in order to have the memory interpreted as a tensor by a first core of the at least two heterogeneous processing cores and is interpreted as a texture by a second core of the at least two heterogeneous processing cores. Breternitz teaches a scheduling methods for heterogeneous processor, while Lu teaches that the heterogeneous processing units can be vector processor and accelerator designed for different workloads, and such combination would allow better task scheduling in heterogeneous computing environment comprising GPU, and enhance the overall appeals of all references. 

As per claim 32, Breternitz did not disclose:
The machine-readable medium of claim 31, wherein the first type of data object is an image and the second type of data object is a tensor.
However, Lu teaches:
The machine-readable medium of claim 31, wherein the first type of data object is an image and the second type of data object is a tensor. (Lu [0017]: “a vector processor for data-parallel workload, and a set of accelerators for specific fixed-function workload”; [0023]: “the vector processors 220 provide the functionalities of a shader in a GPU, with support for additional data types (e.g., multiple short-integer types). The accelerators 230 provide the functionalities of a fixed-function pipeline in a GPU, with support for additional signal and image processing”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Lu into that of Breternitz in order to have the first type of data object is an image and the second type of data object is a tensor. Breternitz teaches a scheduling methods for heterogeneous processor, while Lu teaches that the heterogeneous processing units can be vector processor and accelerator designed for different workloads, and such combination would allow better task scheduling in heterogeneous computing environment comprising GPU, and enhance the overall appeals of all references. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fong et al (US 20180052709) teaches a scheduling strategy to balance usage of CPU and accelerators;
Park (US 20090165014) teaches migrating tasks between cores for performance optimization;
Hum et al (US 20090222654) teaches controlling power and processing among a plurality of asymmetric cores and to migrate threads among the plurality of cores according to performance and power needs of the system;
Zhao et al (US 20180074727) teaches managing dataflow and scheduling in a heterogeneous computing environment;
Lustig et al (US 20140240327) teaches synchronization between CPU and GPU;
Zhao et al (US 20190312772) teaches scheduling method that’s topologically aware for a distributed heterogeneous computing system;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196